[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              JUNE 5, 2007
                               No. 06-13979                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                     D. C. Docket No. 05-00046-CR-C-E

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

JERRY SCOTT MINOR,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Alabama
                       _________________________

                                (June 5, 2007)

Before TJOFLAT, HULL and WILSON, Circuit Judges.

PER CURIAM:

     Jerry Scott Minor appeals his convictions and sentences for manufacturing
methamphetamine, 21 U.S.C. § 841(a)(1), using a firearm in furtherance of a drug

trafficking crime, 18 U.S.C. § 924(c)(1)(A), and using a destructive device in

furtherance of a drug trafficking crime, 18 U.S.C. §§ 921(a)(4)(A),

924(c)(1)(B)(ii).

                                           I.

      Minor argues that the January 4, 2005, search of the curtilage of his property

was an unconstitutional general search unsupported by probable cause, and

therefore, the district court erred by denying his motion to suppress. During this

search, a police officer discovered a bag of methamphetamine laying near the

porch of Minor’s trailer and, behind a small barn, a propane cylinder that had been

used to store anhydrous ammonia. This evidence was used to obtain a search

warrant for Minor’s residence, where further evidence was located.

      We review the denial of a motion to suppress under a mixed standard of

review, reviewing the district court’s findings of fact for clear error and its

application of the law to those facts de novo. United States v. Gil, 204 F.3d 1347,

1350 (11th Cir. 2000) (per curiam). In Maryland v. Buie the Supreme Court held

that “as an incident to the arrest the officers could, as a precautionary matter and

without probable cause or reasonable suspicion, look in closets and other spaces

immediately adjoining the place of arrest from which an attack could be



                                            2
immediately launched.” 494 U.S. 325, 334, 110 S. Ct. 1093, 1098, 108 L. Ed. 2d
276 (1990). Furthermore, “the Court explained that the officers may go beyond

that to sweep an area that a reasonably prudent officer believes, based on

articulable facts, harbors an individual posing a danger to those on the arrest

scene.” United States v. Bervaldi, 226 F.3d 1256, 1268 (11th Cir. 2000)

(discussing Buie).

      The intrusion onto Minor’s property occurred as part of a justified protective

sweep incident to the arrest of Daniel Mroz’s. While conducting surveillance,

police officers had observed Mroz on Minor’s property, along with Minor,

Lucinda Harrison, and a man later identified as Wesley Meadows, Jr. The officers

moved in to serve arrest warrants on Minor, Mroz, and Harrison when they

appeared to be preparing to flee. Minor and Harrison succeeded in fleeing the

property, but Mroz was arrested. At this time, the police were unaware of

Meadows’s location, but knew that he had fired shots at officers earlier that day.

Further, police had information that Minor may have placed booby-traps around

his property. These are articulable facts upon which a reasonably prudent police

officer could rely upon to believe that the area—including Minor’s

curtilage—might harbor an individual posing a danger to the officers.

See Bervaldi, 226 F.3d at 1268. While Minor questions the sincerity of the police



                                           3
officers’ assertions that they actually believed Meadows was a threat, the district

court’s finding of fact to the contrary was not clearly erroneous. Minor’s Fourth

Amendment rights were not violated when the police, in the course of conducting

the protective sweep, discovered the methamphetamine and propane cylinder lying

in plain view in Minor’s yard. See United States v. Hromada, 49 F.3d 685, 690

(11th Cir. 1995). The district court did not err in denying Mroz’s motion to

suppress.

                                          II.

      Minor also argues that there was insufficient evidence to support his

convictions by a jury. The sufficiency of the evidence is a question of law that we

review de novo. United States v. Keller, 916 F.2d 628, 632 (11th Cir. 1990).

However, in the course of this review, we “view[] the evidence in the light most

favorable to the government, with all reasonable inferences and credibility choices

made in the government’s favor.” Id. “In order to uphold the lower court’s denial

of the judgment of acquittal and the jury's guilty verdict, this court need only find

that a reasonable factfinder could conclude that the evidence establishes the

defendant’s guilt beyond a reasonable doubt.” Id.

      There was sufficient evidence to support Minor’s convictions. Minor

confessed to manufacturing methamphetamine and to using firearms to protect his



                                           4
drug operation. As to the charge of using a destructive device in furtherance of a

drug-trafficking offense, the government relied upon the testimony of Edward

Eugene Holmes, who testified that he and Minor manufactured methamphetamine

together and that they used firearms to protect their drug manufacturing operation.

Even if Holmes’s testimony had been the only evidence, the uncorroborated

testimony of an accomplice is sufficient to support a conviction so long as it is not

on its face incredible or otherwise insubstantial. United States v. LeQuire, 943
F.2d 1554, 1562 (11th Cir. 1991). Holmes’s inability to say exactly when between

2000 and 2002 he began manufacturing methamphetamine with Minor does not

render his testimony incredible or otherwise insubstantial. See id. (“For a

witness’s testimony to be incredible or insubstantial on its face, it must be

testimony as to facts that [the witness] physically could not have possibly observed

or events that could not have occurred under the laws of nature.”) (alteration in

original) (internal quotation marks omitted). Holmes testified that Minor had

carried a dynamite bomb in order to “scare people off” who might otherwise

attempt to interfere with the drug manufacturing. The jury was entitled to credit

Holmes’s testimony, and we do not intrude on such a decision. See United States

v. Calderon, 127 F.3d 1314, 1325 (11th Cir. 1997) (stating that it is the exclusive

province of the jury to determine whether a witness is credible).



                                           5
      Here, in addition to Holmes’s testimony, the police found a dynamite bomb

in Minor’s residence along with other materials that Minor had confessed were

used in his drug manufacturing operation. Further, an ATF agent testified that the

bomb was designed as a weapon and was 10 to 20 times larger than was necessary

for the purpose Minor claimed he intended the bomb—destroying beaver dams.

Accordingly, there was sufficient evidence for the jury to find Minor guilty of

using a destructive device in furtherance of a drug-trafficking crime.

                                          III.

      Finally, Minor argues that the district court erred in its finding of the

quantity of drugs for which he was responsible. Minor contends that the drug

quantity finding was based on the broadest reading of Holmes’s testimony, which

was inconsistent and unreliable.

      The district court’s determination of drug quantity is a finding of fact that we

review for clear error. United States v. Rodriguez, 398 F.3d 1291, 1296 (11th Cir.

2005). “When a defendant objects to a factual finding that is used in calculating

his guideline sentence, such as drug amount, the government bears the burden of

establishing the disputed fact by a preponderance of the evidence.” Id.

       The district court did not clearly err in holding Minor responsible for over

1.5 kilograms of methamphetamine. “Where there is no drug seizure or the



                                           6
amount seized does not reflect the scale of the offense, the court shall approximate

the quantity of the controlled substance.” U.S.S.G. § 2D1.1 cmt. n.12.

Furthermore, “[i]n estimating the quantity of drugs attributable to a defendant, a

court may base its computation on evidence showing the average frequency and

amount of a defendant’s drug sales over a given period of time.” United States v.

Frazier, 89 F.3d 1501, 1506 (11th Cir. 1996). “Thus, sentencing may be based on

fair, accurate, and conservative estimates of the quantity of drugs attributable to a

defendant.” Rodriguez, 398 F.3d at 1296 (internal quotation marks and citations

omitted).

       The Presentence Investigation Report recommended holding Minor liable

for 4.16 kilograms of methamphetamine, based on Holmes’s testimony that Minor

had produced 10 grams per cook, 2 to 3 times per week, over four years. However,

even using a more conservative estimate, the evidence is clear that Minor was

responsible for well in excess of 1.5 kilograms of methamphetamine. Both

Holmes’s testimony and Minor’s confession agree that Minor produced at least 10

grams of methamphetamine per “cooking” session. For 2002 and 2003, even

assuming Minor cooked only once a week, at 10 grams per cooking session he

would have yielded a total output of 1.04 kilograms of methamphetamine. Minor

himself confessed to having “cooked” approximately 58 times in 2004, which



                                           7
would have yielded 0.58 kilograms of methamphetamine for that year. Thus, even

a very conservative estimate of Minor’s production for the years 2002–2004 is 1.62

kilograms of methamphetamine. Therefore, the district court did not clearly err in

finding that Minor was responsible for over 1.5 kilograms of methamphetamine.

      After careful consideration of the briefs, and thorough review of the record,

we find no reversible error. Accordingly, we affirm Minor’s convictions and

sentence.

      AFFIRMED.




                                         8